DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-8, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
estimating a scatter kernel based on raw data and a primary signal; 
acquiring result data by removing, from the raw data, a scatter signal estimated based on the scatter kernel; and generating an image from the result data and including all limitations recited in independent claim 1.
As per claim 9 and dependent claims 10-16, the examiner found no reference in the prior art that disclosed or rendered obvious an electronic device comprising: 
a scatter artifacts correction module configured to estimate a scatter kernel based on raw data and a primary signal and to acquire result data by removing, from the raw data, a scatter signal estimated based on the scatter kernel; and an image generation module configured to generate an image from the result data and including all limitations recited in independent claim 9.
As per claim 17 and dependent claims 18-20, the examiner found no reference in the prior art that disclosed or rendered obvious a non-transitory computer-readable record medium storing at least one program to perform a method comprising: estimating a scatter kernel based on raw data and a primary signal; acquiring result data by removing, from the raw data, a scatter signal estimated based on the scatter kernel; and generating an image from the result data and including all limitations recited in independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20100208870 discloses a system and method wherein scattered radiation is estimated by using a reduced image generated from a projection image, and a scattered radiation image of the projection image is acquired by enlargement processing. Scattered radiation correction of the projection image is executed by subtracting the obtained scattered radiation image from the projection image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884